Order entered December 13, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01037-CV

                                BRETT GOW, Appellant

                                             V.

                           SHEILA EVA SEVENER, Appellee

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-16-02864

                                          ORDER
      Before the Court is appellant’s December 8, 2016 motion for an extension of time to file

his brief. We GRANT appellant’s motion.

      We ORDER appellant to file the brief on or before January 9, 2017.



                                                   /s/   CRAIG STODDART
                                                         JUSTICE